Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communication received 1/13/2022. Claims 1-2, 8-9, 17, 21-27 and 29-36 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 2/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no. 10965707 has been reviewed and is accepted. 

Allowed Claims
Claims 1-2, 8-9, 17, 21-27 and 29-36 are allowed.

Reason for Allowance

 This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks filed on 1/13/2022 with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        2/202/2022